El Juez Asociado Señoe SNyder
emitió la opinión del tribunal.
El Gobernador destituyó a Luis Abella Blanco del puesto-de Registrador de la Propiedad de Cagnas, después de una. vista de los cargos que se le formularon y a tenor con la recomendación del árbitro que oyó la evidencia. Abella ra-dicó una petición de mandamus ante la corte de distrito-para obligar al Gobernador a reponerlo en su empleo de Re-gistrador. La corte inferior desestimó la petición por el fundamento de que no aducía una cansa de acción. Por Ios-motivos expuestos en detalle en nuestras opiniones, dejamos-sin efecto esta sentencia y devolvimos el caso para que el recurrido pudiera enmendar su contestación y para ulterio-res procedimientos. Abella v. Piñero, Gobernador, 66 D.P.R. 690.
Luego de devuelto el caso a la corte de distrito, el 13 de febrero de 1947 Abella radicó una solicitud enmendada. El. 18 de marzo de 1947, el Gobernador radicó su contestación.. Después de un juicio en los méritos, el 23 de abril de 1947,.. *466la corte de distrito dictó sentencia declarando sin lugar la solicitud. El peticionario apeló de dicha sentencia.
 Al- comenzar el caso nos confrontamos con el hecho de que Ahella ya no es persona idónea para ocupar el cargo de Registrador, por haber sido desaforado por este Tribunal después de una vista, el 22 de abril de 1947. In re Abella, 67 D.P.R. 229; sección 1, Ley de 10 de marzo de 1904 (pág. 144), según fué enmendada por la sección 1, Ley de 16 de marzo de 1909 (pág. 215). El apelante arguye que -este caso debe resolverse a base de las alegaciones y de la «videncia presentada ante la corte de distrito; que si fué ilegalmente destituido por el Gobernador, su desafuero posterior no puede ser empleado para darle validez a la actuación del Gobernador; y que si su desafuero constituyera .ahora un motivo adecuado para su destitución, que el Gobernador debiera tomar alguna acción futura a ese efecto.
No podemos convenir con esta contención. Tomamos 'conocimiento judicial de nuestra propia actuación al desafo-rar a Abella. Toda vez que éste ya no puede actuar como ■Registrador, a nuestros fines su solicitud de mandamus está ■en la misma posición legal que si él hubiera ocupado un ■cargo con término fijo que expiró mientras el pleito estaba pendiente. Bajo dichas circunstancias la petición, en tanto «n cuanto solicita se le restituya en el cargo, se convierte en académica y no será concedida. Gelpí v. Tugwell, 123 F.2d 377 (C.C.A. 1, 1941); véase De Castro v. Junta de Comisionados, 59 D.P.R. 676, 136 F.2d 419 (C.C.A. 1, 1943), .322 U. S. 451. Al resolver esto, no estamos, según alega reí apelante, desempeñando la función ejecutiva de destituir ■a Abella por el fundamento de haber sido-desaforado. Más .bien nos estamos negando a hacer lo que Abella solicita: ■que dictemos una sentencia afirmativa ordenando su repo-sición a un cargo para el cual él está ahora legalmente in-(capacitado.
*467 Si bien Abella no puede ser repuesto en su cargo debido a su incapacidad, resta todavía la cuestión de si. él puede, no obstante, recibir una sentencia por los sueldos que debió haber devengado, entre la fecha de su destitución y la fecha en que fué desaforado, si es que resolvemos que fué ilegalmente destituido.
Suponemos, sin decidirlo, que Abella fué ilegalmente des-tituido, a pesar de la contención del recurrido de que lo fué legalmente. Cf. Jiménez v. Reily, Gobernador de Puerto Rico, 30 D.P.R. 626; Gelpí v. Leahy, Gobernador, 56 D.P.R. 925, 123 F.2d 377, 379, opinión disidente; secciones 53, 208, párrafos 4 y 8, Código Político. También suponemos, sin decidirlo, que procede el mandamus para obtener el remedio incidental del pago de sueldos atrasados aun cuando el fin primordial del pleito — la reposición en el cargo — ya no sea posible. Cf. Cowan v. State, 116 P.2d 854 (Wyo., 1941); Cantellops v. Fernós, Comisionado, 65 D.P.R. 797, 814; Anotación, 5 A.L.R. 572. Sin embargo esta petición se estrella ante la regla de que el remedio extraodinario y en equidad del mandamus, que descansa en la discreción de la corte,' no puede concedérsele a una persona que no viene a la corte con manos limpias. Anotación, 36 A.L.R. 508; Nine v. Ortiz, 67 D.P.R., 940, 952, y casos allí citados. Este Tribunal ha resuelto que Abella fué culpable de conducta impropia en el desempeño del cargo de Registrador. 67 D.P.R. 229. En consecuencia sus manos no están limpias. Y no sería propio que, en el ejercicio de nuestra discreción, concedamos a tal persona el remedio en equidad del mandamus.

La sentencia de la corte de distrito será confirmada.